internal_revenue_service number release date index number 468a ------------------------------------ -------------------------------- ----------------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b06 plr-114195-04 date date ------------------------------------------------ ----------------------------------------------------- ------------------------------------ ---------------------------------- --------------------------------------------------------- --------------------------------------------- ------------------------------------------- -------- -------------------------------------------- ----------- ----------------------- legend taxpayer ------------------------------------------------------------- new owner ------------------- ------------------------------------------- plant location method commission fund state law order a b c d e f g h i j k l m n o p q r s t --- -- --- -------- ---------------------- -------------------------- ------------------------- -------------------------------------- ------------------- -------------------------------------------------- -------------------------------------------------- --------------------------------------- ------- ------- -------------------------------- ---------------------------------------- plr-114195-04 dear ------------ this letter responds to your request on behalf of taxpayer dated date for a revised schedule of ruling amounts pursuant to sec_1_468a-3 of the income_tax regulations a schedule of ruling amounts was previously issued with regard to the plant on a on b ownership of plant was transferred to new owner in the context of a tax-free reorganization under sec_351 of the internal_revenue_code new owner has requested and received a schedule of ruling amounts for a period beginning with the year following the transfer of plant the service ruled on the tax consequences of that transfer on taxpayer new owner and the fund by letter dated c the service also granted relief under sec_301_9100-3 with respect to the filing of this request for private_letter_ruling information was submitted pursuant to sec_1_468a-3 taxpayer represents the facts and information relating to its request for a revised schedule of ruling amounts as follows taxpayer is the common parent of an affiliated_group of companies including new owner that currently files a consolidated_income_tax_return prior to the reorganization taxpayer was engaged in the generation of electricity in state and was under the regulatory jurisdiction of commission prior to the reorganization taxpayer had a direct ownership_interest in the plant of d percent as a tenant in common the plant is situated at location plant’s operating license expires on e the estimated base cost for decommissioning plant is based on an independent study and the proposed method of decommissioning the plant is method in f state enacted law requiring utility companies in state to separate their generation transmission and distribution and retail activities into three segments under either common or separate ownership in addition beginning on g all retail electric customers were given the option of selecting a retail electric provider certain costs incurred or to be incurred by utility companies owning generation assets prior to the effective date of law including the costs of decommissioning nuclear power plants were stranded by the effects of law commission allows stranded nuclear decommissioning costs in generation assets to be recovered by means of a non- bypassable transmission and distribution charge imposed on all retail customers regardless of their retail electric provider those held by new owner immediately after the restructuring will be recovered through a special nonbypassable charge imposed upon regulated customers while the mechanism for the recovery_of remaining investment in plant has not yet been pursuant to law taxpayer's stranded costs in the generating assets including it is expected that market rates for generation of electricity after the effects of law will be lower than conventional cost-of-service rates rendering capital and nuclear decommissioning costs unrecoverable or stranded in a deregulated environment with respect to the decommissioning costs for taxpayer's interest in plant the plr-114195-04 determined to the extent it will be recovered from regulated ratepayers it is expected that it will be collected over a period not extending beyond the useful_life of plant amount of the costs previously authorized by the commission to be collected as discussed below will continue to be collected as part of the nonbypassable charges during the period through h law subjects any decommissioning costs remaining after this period to cost of service rate regulation and includes such costs as a nonbypassable charge imposed upon customers as part of the restructuring of taxpayer all decommissioning amounts collected from regulated ratepayers must be paid to the division of new owner that owns the plant in order effective g commission authorized the annual collection of nuclear decommissioning costs related to taxpayer’s interest in plant in the amount of i for each of the taxable years j based on a site-specific decommissioning study commission estimated the base cost of decommissioning taxpayer’s interest in plant using method as k using an escalation rate of l percent commission estimated the total future costs of decommissioning taxpayer’s interest in plant as m in future dollars commission estimated that the assets in the fund would earn an average rate of n o and p the estimated year in which plant will no longer be included in the rate base or for which decommissioning costs will no longer be recoverable through the non-bypassable charge is q the estimated year in which substantial decommissioning costs will first be incurred is r sec_468a provides that a taxpayer may elect to deduct the amount of the funding_period and the level_funding limitation period for the plant extend s the estimated period for which the fund will be in effect and the estimated_useful_life of the plant are each t thus the taxpayer has calculated its qualifying percentage to be percent payments made to a qualified decommissioning fund however sec_468a limits the amount_paid into such fund for any taxable_year to the lesser_of the amount of nuclear decommissioning costs allocable to this fund which is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_468a provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the total nuclear decommissioning costs with respect to the nuclear power plant as the period for which the nuclear decommissioning fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of plr-114195-04 these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of a taxable_year if the payment is made on account of such taxable_year and is made within months after the close of the tax_year sec_1_468a-1 provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 of the regulations is a taxpayer that has a qualifying interest in among other things a direct ownership_interest sec_1_468a-1 provides that the term qualifying interest means a leasehold interest in any portion of a nuclear power plant if a the holder of the leasehold interest is subject_to the jurisdiction of a public_utility commission with respect to such portion of the nuclear power plant b the holder of the leasehold interest is primarily liable under federal or state law for decommissioning such portion of the nuclear power plant and c no other person establishes a nuclear decommissioning fund with respect to such portion of the nuclear power plant sec_1_468a-2 provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or the ruling_amount applicable to the nuclear decommissioning fund for such tax_year sec_1_468a-3 provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on the reasonable assumptions and determinations used by the applicable public_utility commission in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes under sec_1_468a-3 the internal_revenue_service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of that section plr-114195-04 sec_1_468a-3 provides that in general the amount for any_tax year in the level_funding limitation period shall not be less than the ruling_amount for any earlier tax_year under sec_1_468a-3 the level_funding limitation period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes sec_1_468a-3 provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer's share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage sec_1_468a-3 provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 provides that a taxpayer's share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer's qualifying interest in the plant under sec_1_468a-3 the qualifying percentage for any nuclear decommissioning fund is equal to a fraction the numerator of which is the number of tax years in the estimated period for which the nuclear decommissioning fund is to be in effect and the denominator of which is the number of tax years in the estimated_useful_life of the applicable plant sec_1_468a-3 provides that the estimated period for which a nuclear decommissioning fund is to be in effect begins on the later of the first day of the first taxable_year for which a deductible payment is made to the nuclear decommissioning fund or deemed made or the first day of the taxable_year that includes the date that the nuclear power plant begins commercial operations as determined by the applicable public_utility commission at the time the plant was first included in the taxpayer's rate base and ends on the last day of the taxable_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes according to sec_1_468a-3 the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes is determined under the ratemaking assumptions used by the applicable public_utility commission in establishing or approving rates during the first ratemaking proceeding in which the nuclear power plant was included in the taxpayer's rate base sec_1_468a-3 provides that the estimated_useful_life of a nuclear power plant begins on the first day of the taxable_year that includes the date that the plant begins commercial operations as determined by the applicable public_utility plr-114195-04 commission at the time the plant was first included in the taxpayer's rate base and ends on the last day of the taxable_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes according to sec_1_468a-3 the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes is determined under the ratemaking assumptions used by the applicable public_utility commission in establishing or approving rates during the first ratemaking proceeding in which the nuclear power plant was included in the taxpayer's rate base sec_1_468a-3 provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 enumerates the information required to be contained in a request for a schedule of ruling amounts filed by a taxpayer in order to receive a ruling_amount for any taxable_year sec_1_468a-3 provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of sec_1_468a-3 the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a taxable_year in response to a request for a schedule of ruling amounts that is filed after the deemed payment deadline date for such taxable_year we have examined the representations and information submitted by the taxpayer in relation to the requirements set forth in sec_468a and the regulations thereunder based solely upon these representations of the facts we reach the following conclusions prior to the transfer of plant to new owner taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 of the regulations commission has determined the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations taxpayer as owner of the plant has calculated its share of the total decommissioning costs under sec_1_468a-3 of the regulations plr-114195-04 taxpayer has determined that pursuant to sec_1_468a-3 of the regulations the qualifying percentage is percent taxpayer has proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3 and of the regulations the annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by commission and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund the maximum amount of cash payments made or deemed made to the fund during any_tax year is restricted to the lesser amount of the decommissioning costs applicable to the fund or the ruling applicable to the fund as set forth under sec_1 468a- b of the regulations taxpayer has calculated its share of the total decommissioning costs as required by sec_1 468a- f of the regulations based solely on the determinations above we conclude that the taxpayer's proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code approved schedule of ruling amounts for taxable year--------- year ruling_amount ------------------------- ----------------------------------- approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3 occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first taxable_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the tenth taxable_year following the close of the tax_year in which the most recent schedule of ruling amounts was received except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify plr-114195-04 for purposes of the deduction under the provisions of sec_468a of the code payments made to such fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the tax_year this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer we are also sending a copy of this letter_ruling to the industry director natural_resources and construction lm nrc pursuant to sec_1_468a-7 a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund sincerely yours peter c friedman senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
